Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Claim 16 contains allowable subject matter
Dependent claim 16 is related to prior art(s): Wong; Yuk Wah et al.; US 8645391 B1 (hereinafter Wong), US 20030218630 A1; Rutledge, Jolyn  et al. (hereinafter Ruthledge), and US 20210336876 A1; HUANG; Zhihui et al. (hereinafter Huang). The claim contains the unique concept of determining a whitelist based on certain unique sets of attributes and considering an attribute that is unknown, determining the format of said attribute and if the said data format of unknown attribute matches data format of an attribute which did not match; manually creating a rule for the unknown attribute and adding the unknown attribute and the corresponding created rule to an updated whitelist. This unique step in combination with the surrounding language helps give the claim novelty. The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6-9, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong; Yuk Wah et al.; US 8645391 B1 (hereinafter Wong)
Regarding claim 1, Wong teaches a computer-implemented method for dynamic data minimization of a data set for transfer of a minimized data set from a central instance to outside of the central instance, (Wong [Col. 10, lines 50-67 & Col.11, lines 1-45] ...The system can reduce the false negatives even further by removing invalid attribute-value pairs from the training data… [Col. 6] further elaborates on the minimizing)										the data set including a second set of individual attributes (Wong [FIG.3] shows multiple sets of attributes for dataset [col. 1, lines 42-67 & col. 2, lines 1-25]  further elaborate on having multiple sets of attributes)						the method comprising: provisioning a whitelist, the whitelist including a first set of attributes, (Wong [FIG.4] shows multiple sets of attributes and whitelist being created/provisioned [col. 1, lines 42-67 & col. 2, lines 1-25]  further elaborate on utilizing the attribute pairs/set in a process to created whitelist and a corresponding expanded attribute list))								determining an attribute list including a third set of attributes, the third set of attributes including at least a complement of the first set of attributes in relation to the second set of attributes; (Wong [FIG.4] shows an expanded attribute list that is in correlation with a plurality of sets of attributes (first, second, third ect.) [col. 1, lines 42-67 & col. 2, lines 1-25] further elaborate on utilizing the attribute pairs/set in a process to created whitelist and a corresponding expanded attribute list))												and provisioning the attribute list by the central instance, for use outside of the central instance. (Wong [Col. 4, lines 20-50] presenting the attribute-value pairs...can be distributed on two or more computing devices. [Col. 12, lines 35-38] present the data in a search results user interface or other interface)
Corresponding system claim 19 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Wong [col.14] describes the computer hardware components with processors and memory)
Regarding claim 2, Wong teaches The method of claim 1, wherein the whitelist includes at least one rule for each attribute of the first set of attributes, and wherein an attribute value is assigned to each attribute of the second set of attributes ( Wong  [Col. 5, lines 62-67] The candidate filter 210 receives candidate attribute-value pairs 212 and filters out invalid attribute-value pairs, resulting in a set of valid attribute-value pairs 206. The candidate filter can apply various algorithms to filter the attribute-value pairs including using, for example, an attribute whitelist and feature-based candidate filtering, as described below...[Col.6] further elaborates on the filtering/rules )											the method further comprising: applying rules of the whitelist to the attribute values of the attributes of the first set of attributes such that a respective modified attribute value is determined for each respective attribute of the first set of attributes ( Wong  [FIG.6] shows corresponding system for filtering/modifications to the attributes which are directly correlated to the whitelist [Col. 5, lines 62-67] The candidate filter can apply various algorithms to filter the attribute-value pairs including using, for example, an attribute whitelist and feature-based candidate filtering, as described below...[Col.6] further elaborates on the filtering/rules )												determining the minimized data set, the minimized data set including the first set of attributes and including the respective modified attribute value for each respective attribute of the first set of the attributes; ( Wong  [FIG.6] shows corresponding system for filtering/minimizations to the attributes which are directly correlated to the whitelist [Col. 5, lines 62-67] The candidate filter can apply various algorithms to filter the attribute-value pairs including using, for example, an attribute whitelist and feature-based candidate filtering, as described below…[Col.6] further elaborates on the filtering/minimization )							provisioning the minimized data set by the central instance for use outside of the central instance. (Wong [Col. 4, lines 20-50] presenting the attribute-value pairs...can be distributed on two or more computing devices. [Col. 12, lines 35-38] present the data in a search results user interface or other interface)
Regarding claim 6, Wong teaches the method of claim 1, wherein the attribute list includes a respective frequency value for each respective attribute of the third set of attributes, and wherein the respective frequency value of a respective attribute describes an occurrence frequency of the respective attribute in the data set. (Wong [Col.11, lines 20-30] ...weighting each feature by the inverse document frequency of the feature (e.g., in the documents from which the attribute-value pairs are extracted, or another corpus of documents). The inverse document frequency of a feature can be calculated, for example, by dividing the total number of documents by the number of documents that contain the feature, and then taking the logarithm of the quotient. Other similarity scores can also be used, for example, Jaccard similarity.)
Regarding claim 7, Wong teaches The method of claim 1, further comprising: determining an actualized whitelist based on the attribute list. (Wong [FIG. 4 with FIG. 6] shows the list (with attributes) being updated/changed and provisioned)
Regarding claim 8, Wong teaches The method of claim 7, wherein the determining of the actualized whitelist based on the attribute list comprises: actualizing the whitelist, including adding an attribute from the attribute list to the whitelist. (Wong [col.7, lines 60-67 & Col. 8, lines 1-8] The whitelist builder 414 receives the attribute whitelist 406 and the candidate attributes and their corresponding scores 418 and generates the expanded attribute whitelist 404. The whitelist builder 414 adds the attributes on the initial attribute whitelist 406 to the expanded attribute whitelist 404...FIG. 5 illustrates an example method 500 for expanding an initial attribute whitelist and using the expanded whitelist to identify valid attribute-value pairs. [FIG. 4 with FIG. 6] shows the list (with attributes) being updated/changed and provisioned)
Regarding claim 9, Wong teaches the method of claim 8, wherein the determining of the actualized whitelist based on the attribute list further comprises: deleting the attribute added to the whitelist from the attribute list. (Wong [Col. 10, lines 50-67 & Col.11, lines 1-45] ...The system can reduce the false negatives even further by removing invalid attribute-value pairs from the training data...system then removes all invalid attribute-value pairs x with similarity scores that satisfy a given threshold...the system further removes some features from consideration by the classifier [Col. 6] further elaborates on the deletion)
Regarding claim 20, Wong teaches A non-transitory computer program product storing a computer program, directly loadable into a memory of a data minimization apparatus, including program segments to perform the method of claim 1 when the program segments are executed by the data minimization apparatus. (Wong [col.14] describes the computer programming methods and the computer readable hardware/software capabilities)
Regarding claim 21, Wong teaches A non-transitory computer-readable storage medium storing program segments, readable and executable by a data minimization apparatus, to perform the method of claim 1 when the program segments are executed by the data minimization apparatus. (Wong [col.14] describes the computer programming methods and the computer readable hardware/software capabilities)
Regarding claim 22, Wong teaches The method of claim 2, wherein the attribute list includes a respective frequency value for each respective attribute of the third set of attributes, and wherein the respective frequency value of a respective attribute describes an occurrence frequency of the respective attribute in the data set. (Wong [Col.11, lines 20-30] ...weighting each feature by the inverse document frequency of the feature (e.g., in the documents from which the attribute-value pairs are extracted, or another corpus of documents). The inverse document frequency of a feature can be calculated, for example, by dividing the total number of documents by the number of documents that contain the feature, and then taking the logarithm of the quotient. Other similarity scores can also be used, for example, Jaccard similarity.)
Regarding claim 23, The method of claim 7, wherein the determining of the actualized whitelist is based upon at least one of a number of attributes in the attribute list, (Wong [FIG. 4 with FIG. 6] shows the list (with attributes) being updated/changed and provisioned into new/actualized list)					a user input in relation to an attribute in the attribute list and a rule in relation to the attribute list. ( Wong  [Col. 5, lines 62-67]. The candidate filter can apply various algorithms (rules) to filter the attribute-value pairs including using, for example, an attribute whitelist and feature-based candidate filtering, as described below...[Col.6] further elaborates on the filtering/rules based on the input)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of US 20130073532 A; BACHAR; Yariv et al. (hereinafter Bacher)
Regarding claim 3, Wong teaches The method of claim 1, wherein the provisioning of the white list, the determining of the attribute list and the provisioning of the attribute list (Wong [FIG. 4 with FIG. 6] shows the list being updated/changed and provisioned) 									wherein the provisioning of the white list, the determining of the attribute list and the provisioning of the attribute list are performed; wherein the attribute list is adjusted (Wong [FIG. 4 with FIG. 6] shows the list being updated/changed and provisioned) 									Wong lacks explicitly and orderly teaching provisioning of the attribute list are performed in a loop; the loop including at least one executed loop, wherein the data set includes a plurality of individual files, performed in the loop for the individual files, such that one respective file, of the individual files, is minimized in each respective executed loop, and wherein the attribute list is adjusted to the respective file of the executed loop in each respective executed loop. 							Bacher teaches performed in a loop, the loop including at least one executed loop, wherein the data set includes a plurality of individual files, (Bacher [0057] Then, the procedure scans the archive directory and creates a list of non-compressed log files [0058] Then, the procedure iteratively compresses each log file from the sorted list into a new file with a ... and removes the non-compressed version from the archive directory...When all the log files in the sorted list have been processed [FIG. 6] shows a visual flow of the system compressing)				performed in the loop for the individual files, such that one respective file, of the individual files, is minimized in each respective executed loop; (Bacher [0058] Then, the procedure iteratively compresses each log file from the sorted list into a new file with a ... and removes the non-compressed version from the archive directory...When all the log files in the sorted list have been processed  [FIG. 6] shows a visual flow of the system compressing) )							list is adjusted to the respective file of the executed loop in each respective executed loop. (Bacher [0057] a list of non-compressed log files sorted by the schedule-based rotation time, incorporated within the log filenames. The procedure updates the sorted list of non-compressed log files [FIG. 10] shows adjustments made to the corresponding list ) 									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Bacher in order to create a more efficient system via compression of data to create more space (Bacher [0058] Then, the procedure iteratively compresses each log file from the sorted list into a new file with a ... and removes the non-compressed version from the archive directory...When all the log files in the sorted list have been processed  [FIG. 6] shows a visual flow of the system compressing [FIG. 10] shows adjustments made to the corresponding list )
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Bacher and US 7168025 B1; Berkovich; Efraim (hereinafter Berk)
 Regarding claim 4, Wong and Bacher teach The method of claim 3, wherein the attribute list for each respective attribute of a first subset of the third set of attributes includes											The combination lacks explicitly and orderly teaching attributes includes a marker indicating whether the respective attribute in a preceding executed loop was already incorporated by the third set of attributes.								However Berk teaches attributes includes a marker indicating whether the respective attribute in a preceding executed loop was already incorporated by the third set of attributes. ( Berk [col.13, lines 20-33] attribute matrices is used to store flags indicating whether a particular term has already been included within an output listing. Thus, upon identification of a particular dictionary term, an appropriate bit of the array is checked to see if that term has already been identified and therefore represent a duplicate … are flagged as duplicates and are not output)		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Berk in order to have a method to track whether a certain piece of data has been used and gaining insight that can help avoid redundancy and ultimately create a more efficient system ( Berk [col.13, lines 20-33] attribute matrices is used to store flags indicating whether a particular term has already been included within an output listing. Thus, upon identification of a dictionary term, an appropriate bit of the array is checked to see if that term has already been identified and therefore represent a duplicate. If the bit has not been set, then the term is output and the bit is set so that future identifications of the term are flagged as duplicates and are not output)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of  US 7168025 B1; Berkovich; Efraim (hereinafter Berk)
 Regarding claim 5, Wong teaches The method of claim 1, wherein the attribute list for each respective attribute of a second subset of the third set of attributes											Wong lacks explicitly and orderly teaching includes a marker indicating whether the respective attribute is included in the first set.							However Berk teaches includes a marker indicating whether the respective attribute is included in the first set ( Berk [col.13, lines 20-33] attribute matrices is used to store flags indicating whether a particular term has already been included...)	
Claims 10,11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of  US 20030218630 A1; Rutledge, Jolyn  et al. (hereinafter Ruthledge)
 Regarding claim 10, Wong teaches The method of claim 7, wherein the determining of the actualized whitelist based on the attribute list				Wong lacks explicitly and orderly teaching the attribute list is performed by a trigger initiated manually										However Ruthledge teaches actions performed by a trigger initiated manually (Ruthledge [FIG.1] shows the flow of the user triggering a update which is also time controlled)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Wong’s methods and and make the addition of Ruthledge's time adaptive patient parameter methods in order to help the system more efficiently process patient data (Ruthledge [0009] Although previous systems may allow the time interval to be adjusted, the change is applied to the entire length of the patient's stay. By universally changing the time interval, prior systems display either too much or too little data for some portion of the patient's record. In contrast, the present invention allows resulting patient record to reflect data as a caretaker would have written it. Thus, during a critical period, the caretaker is free to concentrate on the patient knowing that data will be correctly entered on the patient's flow sheet later. When the crisis is over, the caretaker can select the appropriate time interval for that critical time period or duration. At that point, data is automatically collected and copied into the patient record efficiently.)
Regarding claim 11, the combination of Wong and Ruthledge teach The method of claim 10, wherein the trigger is time- controlled. (Ruthledge [FIG.1] shows the flow of the user triggering a update which is also time controlled) 	
 Regarding claim 13, the combination of Wong and Ruthledge teach The method of claim 11, wherein the determining of the actualized whitelist based on the attribute list is automated (Ruthledge [0038] FIG. 6 describes an exemplary system in accordance with the present invention. System 50 may comprise a general purpose computer or a specially constructed computer. A general purpose or specially constructed computer may be used with a program or programs in accordance with the teachings herein)								and wherein the determining of the actualized whitelist based on the attribute list is initiated by the trigger. (Ruthledge [FIG.1] shows the flow of the user triggering an update which is also time controlled)	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of  Ruthledge and US 20160147955 A1; Shah; Shahid N. (hereinafter Shah)
Regarding claim 13, the combination of Wong and Ruthledge teach The method of claim 10,													the combination lacks orderly and explicitly teaching wherein the trigger is controlled by the number of attributes in the third set of attributes. 				Shah teaches wherein the trigger is controlled by the number of attributes in the third set of attributes ( Shah [0049] triggering event in accordance with the established rules (rules can entail certain attributes) … )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all ( Shah [0049] occurrence upon occurrence of the triggering event in accordance with the established rules (rules can entail certain attributes) . Once the task is performed by the practitioner at the future time occurrence, the remote control device 104 may send a message to the processing circuit 110 to update the set of tasks list and the time series automatically and dynamically based on performance status of the task by the practitioner)
Claim 14,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of  Ruthledge and US 20210336876 A1; HUANG; Zhihui et al (hereinafter Huang)
Regarding claim 14, the combination of Wong and Rutledge lack explicitly and orderly teaching determining whether an attribute in the attribute list is unknown to at least one of a user and a processing instance, determining a data format of the attribute value of the unknown attribute, checking whether a data format of the attribute value of the unknown attribute matches a data format of an attribute value of a matching attribute of the first set of attributes.							However Huang teaches The method of claim 13, wherein the determining of the actualized whitelist based on the attribute list further comprises: determining whether an attribute in the attribute list is unknown to at least one of a user and a processing instance, (Huang [0010] when it is determined that the index information matching the data packet is absent in the database, determining whether the format feature of the data packet matches a data packet format feature of any known application. Storing the mapping relationship between the index information and the applications in the database is beneficial in improving the efficiency of recognizing the data packets )								determining a data format of the attribute value of the unknown attribute, (Huang [0010] determining whether the format feature of the data packet matches a data packet format feature of any known application… )				checking whether a data format of the attribute value of the unknown attribute matches a data format of an attribute value of a matching attribute of the first set of attributes. (Huang [0010] when it is determined that the index information matching the data packet is absent in the database, determining whether the format feature of the data packet matches a data packet format feature of any known application. Storing the mapping relationship between the index information and the applications in the database is beneficial in improving the efficiency of recognizing the data packets )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Huang in order to help create a more efficient system via the ability to recognize and handle unknown data/traffic ( Huang [AB.] Thus, network traffic direction is optimized, and service quality of back-end link and user's experience of accessing Internet are improved.[0010] when it is determined that the index information matching the data packet is absent in the database, determining whether the format feature of the data packet matches a data packet format feature of any known application. Storing the mapping relationship between the index information and the applications in the database is beneficial in improving the efficiency of recognizing the data packets)
Regarding Claim 15, the combination of Wong, Huang and Ruthledge teach The method of claim 14, wherein the whitelist includes at least one rule for each attribute of the first set of attributes, and wherein an attribute value is assigned to each attribute of the second set of attributes, the method further comprising: applying rules of the whitelist to the attribute values of the attributes of the first set of attributes such that a respective modified attribute value is determined for each respective attribute of the first set of attributes, determining the minimized data set, the minimized data set including the first set of attributes and including the respective modified attribute value for each respective attribute of the first set of the attributes; ( Wong  [Col. 5, lines 62-67] The candidate filter 210 receives candidate attribute-value pairs 212 and filters out invalid attribute-value pairs, resulting in a set of valid attribute-value pairs 206. The candidate filter can apply various algorithms to filter the attribute-value pairs including using, for example, an attribute whitelist and feature-based candidate filtering, as described below...[Col.6] further elaborates on the filtering/rules )			provisioning the minimized data set by the central instance for use outside of the central instance; (Wong [Col. 4, lines 20-50] presenting the attribute-value...can be distributed on two or more computing devices. [Col. 12, lines 35-38] present the data in a search results user interface or other interface)		checking the data format produced a match; (Huang [0010] determining whether the format feature of the data packet matches a data packet format feature of any known application .. )									and actualizing the whitelist by adding the unknown attribute and the rule of the matching attribute. (Wong [col.7, lines 60-67 & Col. 8, lines 1-8] The whitelist builder 414 receives the attribute whitelist 406 and the candidate attributes and their corresponding scores 418 and generates the expanded attribute whitelist ... [FIG. 4 with FIG. 6] shows the list (with attributes) being updated/changed and provisioned)
Regarding Claim 17, the combination of Wong, Huang and Ruthledge teach The method of claim 14, further comprising: deleting the unknown attribute from the attribute list. (Wong [Col. 10, lines 50-67 & Col.11, lines 1-45] ...The system can reduce the false negatives even further by removing invalid attribute-value pairs … [Col. 6] further elaborates on the deletion)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of  US 20200145423 A1; Singh; Manbinder Pal et al. (hereinafter Singh)
Regarding Claim 18, Wong lacks explicitly and orderly teaching wherein the steps are performed after confirmation of at least one of the whitelist, the actualized whitelist by a user and a processing instance.							However Singh teaches wherein the steps are performed after confirmation of at least one of the whitelist, the actualized whitelist by a user and a processing instance (Singh [0057] addition to the whitelist 52 (e.g., prompting a privileged human administrator for review/approval) …the human administrator to approve or not approve that URL for inclusion within the whitelist 52.)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Singh user confirmation methods in order to create a safer and more secure system (Singh [0057] In other arrangements, the specialized tool 54 recommends the identified network addresses 56 for addition to the whitelist 52 (e.g., prompting a privileged human administrator for review/approval) thus provide certain advantages such as human safeguarding or confirmation that the network addresses 56 are safe for inclusion, an opportunity for a human to verify that the network addresses 56 are appropriate (e.g., to check that the network addresses are not confidential, not advertisements, not malicious, etc.). For example, the specialized tool 54 may display each newly detected URL that has occurred at least five times in a dialog window or pane to a human administrator to allow the human administrator to approve or not approve that URL for inclusion within the whitelist 52.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165        

/William B Partridge/Primary Examiner, Art Unit 2183